Case 1:19-cv-11861-MKV Document 38 Filed 05/20/20 Page 1 of 3




                                              USDC SDNY
                                              DOCUMENT
                                              ELECTRONICALLY FILED
                                              DOC #:
                                              DATE FILED: 5/20/2020
Case 1:19-cv-11861-MKV Document 38 Filed 05/20/20 Page 2 of 3
        Case 1:19-cv-11861-MKV Document 38 Filed 05/20/20 Page 3 of 3




Having reviewed the Parties' submissions, Defendant's motion for a conference is DENIED and the
Defendants are GRANTED leave to file their motion to dismiss. The case (and discovery) will not
be stayed by reason of the filing of the motion to dismiss. Defendants' motion should be filed on or
before June 17, 2020. Plaintiff's opposition must be filed on or before July 8, 2020. Defendant's
reply must be filed on or before July 17, 2020. Any requests for extension of these deadlines must
be received at least 72 hours in advance of the deadline.
The Parties are further directed to submit a draft Case Management Plan and Scheduling Order to
the Court on or before May 29, 2020. Along with the proposed case management plan, the Parties
should file a joint letter discussing the nature of discovery in this case. SO ORDERED.

                                           5/20/2020
